DETAILED ACTION
	Claims 1-16, 22-24, and 28-37 are pending in the instant application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments
	The amendment filed on March 8, 2021 has been acknowledged and has been entered into the instant application file.
Previous Claim Objections
Claim 24 was previously objected to because of the following informalities:  in lines 2-3, the phrase “which is a pharmaceutical composition oral” seems to be missing the word “for” such that the claim would read “which is a pharmaceutical composition for oral.”  
The appropriate correction has been made, and the objection is withdrawn.
Claims 22 and 23 were previously objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The claims are no longer dependent on a rejected base claim, and the objection is withdrawn.
Previous Claim Rejections - 35 USC § 112
Claims 5-13 were previously rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The Applicant’s traversal has been considered, and has been found to be persuasive.  The rejection is withdrawn.
Claims 16, 24, and 28 were previously rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
The appropriate corrections have been made, and the rejections are withdrawn.
Claim 16 was previously rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
The claim is now in proper dependent form, and the rejection is withdrawn.
Conclusion
Claims 1-16, 22-24, and 28-37 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH KOSACK whose telephone number is (571)272-5575.  The examiner can normally be reached on M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/JOSEPH R KOSACK/               Primary Examiner, Art Unit 1626